

116 S4550 IS: No Catch-and-Release for Rioters Act
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4550IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Mr. Cotton (for himself and Mrs. Loeffler) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 3142 of title 18, United States Code, to establish a rebuttable presumption that a person arrested for rioting or related offenses should be held pending trial. 1.Short titleThis Act may be cited as the No Catch-and-Release for Rioters Act. 2.Rebuttable presumption on holding persons arrested for rioting pending trialSection 3142(e)(3) of title 18, United States Code, is amended—(1)in subparagraph (D), by striking or at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(F)an offense under paragraph (1) or (2) of section 231(a) or under section 2101..